DETAILED ACTION
Claims 1, 3-8, 10, and 12-17 are pending.  Claims 2, 9, 11 and 18 are cancelled.
The previous rejection under 35 U.S.C. § 112(a) and the related rejection under 35 U.S.C. § 112(b) are withdrawn.  But see new grounds of rejection under 35 U.S.C. § 112 below.
The objection to the specification is withdrawn following amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/22 has been entered.
Response to Arguments
Applicant’s arguments, filed 7/8/22, have been fully considered but are not persuasive, except as noted below.
Applicant comments that ‘The present invention overcomes the problem of absence of data from different type of sensors’ (page 11).  However, it is noted that this problem is not addressed in the original specification.
Applicant argues that ‘the independent claims as amended recite eligible subject matter inasmuch as the claims do not merely recite applying machine learning to an abstract idea but rather are directed toward details of operation of a complex system of AI training models, which details of operation overcomes a particular problem as detailed above’ (page 11).
It is respectfully submitted that the independent claims merely very broadly recite an ‘electric heating classification model’ an  ‘insights model’ and  a ‘malfunction training and prediction model’, i.e. the claims recite 3 extremely generic computer training/learning models with no detail on how these models either differ from well-understood, routine, conventional computer technology (see cited references below) or how they specifically overcome the problem Applicant states that they are intended to address — that problem is itself not indicated in the original specification.  Hence Applicant’s argument is unpersuasive.
Applicant’s remarks submitted June 8, 2022 were previously responded to in the Advisory Action mailed 6/16/2022.  The response below reiterates and augments the previous response. 
Applicant's comments on the 112(a) and 112(b) issues (pages 11-12) are persuasive.
Applicant argues, with regard to the rejection under 35 U.S.C. § 101, that the claim limitations cannot practically be performed in the human mind based on a comparison to Example 39 and the fact that machine learning is claimed (pages 13-15).
It is respectfully submitted that Example 39 is not analogous to the instant claims because Example 39 involves specific manipulation of image data, e.g. applying transformations, whereas the instant claims broadly claim manipulation of basic numerical data that is readily accessible to a human, e.g. binning and analyzing numerical data collected every 15 mins.  With regard to machine learning, this argument is moot as machine learning is not being considered as part of the mental process.  The machine learning technique is broadly claimed and merely utilized as a computer implemented tool to perform the abstract idea — see also the current rejection below under 35 U.S.C. § 101.  Furthermore, such use has not been found by the courts to be sufficient to overcome a rejection under 35 U.S.C. § 101, see  6/16/22 Advisory Action and references therein. 
Applicant argues that the claimed invention should be eligible under 35 U.S.C. § 101 because it recites a new measurement technique that generates new data and cites MPEP 2016.05(a)(II) (pages 15-18).
It is respectfully submitted that merely analyzing different types of data does not render the analysis non-abstract and merely gathering data is not considered significant, see  MPEP 2106.05 A and Electric Power Group, LLC v. Alstom, S.A.  Further, Applicant's indication that identifying a malfunction based on machine learning is significant is not persuasive, e.g. Souilmi U.S. Patent Publication No. 20110046904 [0015, 0073] and Cohen et al. U.S. Patent Publication No.  20190121337 discuss determining malfunctions based on disaggregation, and Gupta et al. U.S. Patent No. 10114347  teaches utilizing learning based on training data, considers the effects of weather and determines that appliances have been turned on and off. It is noted that while improvements to technology 'may demonstrate patent eligibility' (MPEP 2016.05(a)(II)), algorithms are not patent eligible under 35 U.S.C. § 101 even if they involve manipulation of specific abstract data such as 'winter labels' and in the instant claims the algorithms are merely executed by a generic processor and do not improve the function of the processor or computer on which they are being executed.  It is also noted that merely collecting data for analysis during different times/seasons is also not considered a technical solution to a technical problem.
Applicant argues that the instant claims recite a specific way to solve a problem comparable to McRO (pages 19-20).
It is respectfully submitted that, by contrast with McRO, the instant claims recite processes that are not fundamentally different than those already developed (see previously citations art) and computer technology is merely utilized to implement these processes.  As indicated by Applicant, in McRO the tasks previously could not be automated, however, the instant invention relies upon basic manipulation of numerical data that a human could perform and readily lends itself to computer automation.
Applicant argues that the instant claims recite patent eligible subject matter because they provide a ‘specific technique’ of solving a problem by analogy with BASCOM (pages 21-22).
It is respectfully submitted that that, as indicated above, the basic technique recited here is conventional and therefore does not provide the improvement over prior technology of BASCOM.  By contrast with BASCOM, which recites a specific non-conventional arrangement of a local computer coupled to a remote ISP server in addition to other filtering elements, the instant claims merely recite abstract data analysis processes executed on a generic server coupled to generic processors using very broadly recited well-understood, routine, conventional machine learning algorithms; see MPEP 2106.04(a)(2) III C and the detailed rejection under 35 U.S.C. § 101 below.
For at least these reasons, the rejection of the claims is maintained.
 Claim Objections
The claims are objected to because of the following: 
‘weather scenarios.at each temperature bin’ should read ‘weather scenarios at each temperature bin’ (claims 1 and 10).
Appropriate correction of all errors is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 1, 3-8, 10, and 12-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 1, this claim recites ‘days that are extremely hot or cold’ that is indefinite because ‘extremely’ is a relative term and it is not clear what the metes and bounds are of extremely hot or cold; see MPEP 2173.05.
With regard to claim 6, this claim recites ‘identifying if the load patterns have similar pattern to known types of load pattern’ that is indefinite because ‘similar’ is a relative term and it is not clear what the metes and bounds are of similarity; see MPEP 2173.05.
With regard to claims 10 and 15, these claims are parallel to claims 1 and 6 and rejected under the same respective rationales listed above.
Claims depending on any of the above rejected claims are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 3-8, 10, and 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental processes (abstract ideas) of processing data to generate other data, analyzing data and making determinations based on data.  
Claim 1 recites a method for automatic detection malfunction or inefficiency of electronic heating device, i.e. a process, which is a statutory category of invention.  The claim recites the following steps: 
- training an electric heating classification model for identifying existence of electronic heating based only on power consumption of each household and household profile parameters, and household residents' profile parameters
- determining the existence of electronic heating and type of device based on the Heating classification model; 
- training an insights model based only on daily load pattern at a winter period to identify activation and activation pattern of the electronic heating devices using only periodic secured household power consumption readings not including data of summer period; 
24- prediction, detection, and identification of activation of a heating, ventilation, air conditioning system (HVAC), and/or activation pattern, based on the insights model using only periodic secured household power consumption readings at the winter period; and 
- clustering and/or aggregating at winter time the activation pattern into temperature bins based on temperature;  wherein the insights model determines activation pattern of the HVAC including metrics concerning performance of the HVAC including at least one of: percent of time active, count of on/off switches, activations during the night time; 
- wherein the clustering and/or aggregating at winter time the activation pattern into temperature bins based on temperature is performed by: o aggregating each of the metrics that was predicted using the insights model by different temperatures; 
o removing from data days that are extremely hot or cold; 
o considering only days that have sufficient load and predicted on percent; 3US Application No. 16/889,111Atty. Dkt. COHEN116 
o checking HVAC performance on different weather scenarios.at each temperature bin;
- training a malfunction training and prediction model (ML model) based on winter labels and aggregated metrics in the temperature bins and identifying deviations of the performance of the HVAC at each temperature bin at different ones of a plurality of weather conditions for determining if the HVAC has a malfunction or not; and 
- determining malfunction of the HVAC using the ML model using the metrics aggregated by different ones of the temperature bins, i.e. under the broadest reasonable interpretation, these limitations comprise a mental process involving performing data processing to generate other data (a prediction), analyzing data (including clustering/aggregating, etc.) and making determinations based on data (determining HVAC components/state, fault conditions, etc.) that may be performed in the human mind, or by a human using a pen and paper — note that humans are capable of comparing data sets to determine patterns, making determinations based on those patterns and making basic extrapolations/predictions based on numerical data.  Thus the claim recites an abstract idea (mental processes), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. that the method is computer-implemented by a server, processor, etc. (merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C), applied to the well-known household HVAC (linking the use of the judicial exception to a particular technological environment or field of  use, see MPEP 2106.05(h)), and acquiring data related to each monitored household, e.g. power consumption (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A), and applying the abstract idea with broadly defined generic types of computer modeling algorithms (merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C) do not impose any meaningful limits on practicing the abstract idea.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, applying the method with a server, processor, etc. (merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C), applied to the well-known household HVAC (linking the use of the judicial exception to a particular technological environment or field of  use, see MPEP 2106.05(h)), and acquiring data related to each monitored household, e.g. power consumption (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A), and applying the abstract idea with broadly defined generic types of computer modeling algorithms (merely applying the exception with a generic computer – see MPEP 2106.04(a)(2) III C) are not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Thus the claim is not patent eligible.  Note that computer training/learning algorithms are well-understood, routine, conventional, see references cited in the rejection of claim 8 below.
Claim 3 recites training a model (mental learning process) and identifying performance deviations (mental decision making). Thus this claim recites an abstract idea.
Claim 4 recites training a model (mental learning process) to identify characteristics (making decisions based on comparisons).  Thus this claim recites an abstract idea.
Claim 5 recites merely indicates that the abstract data are obtained from a thermostat.   Thus this claim recites an abstract idea.
Claim 6 recites checking load patterns (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A) and deciding if the pattern is similar to other patterns (mental comparison/decision).  Thus this claim recites an abstract idea.
Claim 7 recites determining a correlation between abstract temperature and load data (mental process). Thus this claim recites an abstract idea.
Claim 8 recites that a model is a generic convolutional network, i.e. applying the judicial exception using a conventional approach recited at a high level of generality and not considered significantly more.  Thus this claim recites an abstract idea.  Note that convolutional network are considered well-understood, routine, and conventional, see Bharadwaj et al. U.S. Patent Publication No. 20210287083 [0061], Chang et al. U.S. Patent Publication No. 20210256359 [0027, 0055] or Almers et al. U.S. Patent Publication No. 20210264130 [0076].
Claim 10 recites systems for automatic detection malfunction or inefficiency of electronic heating device, i.e. a machine, which is a statutory category of invention.  The recited system performs the same functionality as claim 1 and is rejected under the same rationale as claim 1.
Claims 12-17 recite similar limitations to claims 3-8, respectively, and are rejected under 35 U.S.C. § 101 under the same rationale as claims 3-8 above.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119